[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
By a memorandum of decision dated May 16, 1995, this court decided the merits of the above-captioned contested foreclosure action. In open court on June 2, 1995, the court granted a motion CT Page 7151 by the plaintiff to open the evidence to supply a description of one of the properties claimed to have been subject to the mortgage at issue. The substituted exhibit, Ex. S, contains a description of premises in Danbury known as 109 and 113 Mill Plain Road, more particularly described in the property description headed "Parcel 2" in the substituted exhibit.
The court has found that the defendants are in default as to the obligation secured by the mortgage (Ex. S). The court further finds that the defendant's debt secured by this mortgage exceeds the equity in the mortgaged premises and that a judgment of strict foreclosure is warranted.
A judgment of strict foreclosure as to the 1990 mortgage as to 109 and 113 Mill Plain Road in Danbury shall enter. Law days for redemption shall commence on July 5, 1995.
Beverly J. Hodgson Judge of the Superior Court